I agree with the majority opinion in ruling that the restriction of 11 of article 16 of the Constitution of Arkansas applies to all subjects of taxation, and that it was intended that no money arising from a tax levied for one purpose shall be used for any other purpose. This opinion is a result reached by giving the section in question a broad instead of a narrow construction. I think the same broad construction or interpretation given said section in order to *Page 619 
reach this conclusion should govern in ascertaining and determining what the makers of the Constitution meant or intended by using, in the latter clause of the section, the following language: "No moneys arising from a tax levied for one purpose shall be used for another purpose." In construing this language the majority opinion has departed from the rule of broad construction and adopted and applied a very narrow construction of the meaning of the words and the connection in which they are used in the sentence. The meaning attributed to this language by the majority opinion, is that it only inhibits the diversion of money to another purpose than that for which it was levied, after the collection thereof. This is reading something into the section which is not expressed therein and which is not necessarily implied therefrom. The word "arising" in the sentence is a present participle and refers to money then collected or to be collected in the future as long, of course, as the purpose for which the levy was made exists. The broad, natural meaning of the language used in the sentence is that when a tax has been levied for a specific purpose the Legislature cannot thereafter (meaning after the passage of the bill in levying the same) divert the money arising therefrom to a different purpose. Any other construction would permit the Legislature to lay a tax upon the people for a certain purpose agreeable to them and provide for the collection thereof, but, before same had been collected, to divert it to some purpose not agreeable to them. This is the effect of the majority opinion. I cannot believe that it is a correct interpretation of the restriction. The construction is to narrow to give much effect to the language used, and wholly ignores the rules of grammar governing the sentence. I think the construction of the section contended for by appellant and adopted by me is fully sustained by reason in the cases of Gray v. Matheney, 66 Ark. 36, 48 S.W. 678, and County Board of Education v. Austin, 169 Ark. 436, 276 S.W. 2. For the reason as it diverts *Page 620 
income taxes levied for one purpose to another purpose, and acts 266, 267 and 364 of the Acts of 1929 diverting the severance taxes to a different purpose from which it was levied are and were inhibited by article 16, 11, of our Constitution and are void.
I am impelled therefore to dissent from the majority opinion to the effect that the acts in question are valid.